DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	This office action is in response to the application filed on 2/7/2022. Claims 1-4 and 6 have been amended, claim 5 has been canceled and claim 7 is new. As such, claims 1-4 and 6-7 are pending in the instant application.

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Attorney Todd Fronek on 3/14/2022.
The application has been amended as follows, where strikethrough indicates deletion and underlining indicates insertion:

1. (Currently Amended) A respirator mask, comprising:
a facepiece configured to create a seal with a face of a user, the facepiece creating an interior chamber separate from ambient air;
a mask frame molded with the facepiece and including first and second port assemblies positioned in the facepiece, each of the first and second port assemblies comprising:

a circular filter positioned against the plurality of support structures on the second side of the annular ring; and
an attachment mechanism facing the second side of the annular ring and configured to attach the filter to the plurality of support structures; and
wherein the first port assembly includes:
an inhalation path including a first valve member and the circular filter of the first port assembly, the first valve member coupled with the annular ring of the first port assembly on opposed sides of the mask frame; and
an exhalation path including a second valve member, the second valve member surrounding the annular ring of the first port assembly, wherein the second valve member includes radial relief cuts; and
a fabric body positioned around the facepiece and configured to secure the facepiece to the face of the user.

2. (Cancelled)

3. (Currently Amended) The respirator mask of claim 1, wherein each circular filter is coupled with the corresponding annular ring using a magnetic connection mechanism.

4. (Currently Amended) The respirator mask of claim 2, wherein the second port assembly includes:
circular filter of the second port assembly and third valve member coupled with the annular ring of the second port assembly on opposed sides; and
a second exhalation path including a fourth valve member, the fourth valve member surrounding the annular ring of the second port assembly.

5. (Cancelled)

6. (Currently Amended) The respirator mask of claim 2, wherein the first valve member is substantially circular and the second valve member is substantially annular, the first valve member and second valve member sharing a central axis.

7. (New) The respirator mask of claim 1, wherein the mask frame defines a central mask body having first and second openings on opposed sides of the central mask body, the first and second port assemblies positioned in the first and second openings, respectively.

Allowable Subject Matter
Claims 1, 3-4 and 6-7 are allowed.
The following is an examiner’s statement of reasons for allowance: Regarding claim 1, the prior art of record does not teach “A circular filter positioned against the plurality of support structures on the second side of the annular ring”, and “An inhalation path including a first valve member and the circular filter of the first port assembly, the first valve member coupled with the annular ring of the first port assembly on opposed sides of the mask frame”, and “An exhalation path including a second valve member, the second valve member surrounding the annular ring of the first port assembly”, in 
Costella et al. (US 2019/0001187 A1) teaches a facemask (Fig.47-Fig.50) comprising two port assemblies with inhalation pathways (322) with support structures (330) and valve members (324), and modified by Koehler, would comprise circular filters positioned against the support structures on the opposing side of the valve members. However, Costella in view of Koehler does not teach exhalation pathways comprising a second valve member surrounding the annular ring.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CANA A GALLEGOS whose telephone number is (303)297-4603. The examiner can normally be reached Monday - Friday 8 am - 4 pm MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CANA A GALLEGOS/Examiner, Art Unit 3785                                                                                                                                                                                                        
/MARGARET M LUARCA/Primary Examiner, Art Unit 3785